 


109 HR 2293 RH: To provide special immigrant status for aliens serving as translators with the United States Armed Forces.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 53 
109th CONGRESS 1st Session 
H. R. 2293 
[Report No. 109–99] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Hostettler (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
May 26, 2005 
Additional sponsor: Ms. Jackson-Lee of Texas 
 
 
May 26, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To provide special immigrant status for aliens serving as translators with the United States Armed Forces. 
 
 
1.Special immigrant status for persons serving as translators with United States Armed Forces 
(a)In generalFor purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), subject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a(27)), if the alien— 
(1)files with the Secretary of Homeland Security a petition under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)); and 
(2)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility, the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) shall not apply. 
(b)Aliens described 
(1)Principal aliensAn alien is described in this subsection if the alien— 
(A)is a national of Iraq or Afghanistan; 
(B)worked directly with United States Armed Forces as a translator for a period of at least 12 months; 
(C)obtained a favorable written recommendation from the first General or Flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien; and 
(D)prior to filing the petition described in subsection (a)(1), cleared a background check and screening, as determined by the first General or Flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien. 
(2)Spouses and childrenAn alien is described in this subsection if the alien is the spouse or child of a principal alien described in paragraph (1), and is following or accompanying to join the principal alien. 
(c)Numerical limitations 
(1)In generalThe total number of principal aliens who may be provided special immigrant status under this section shall not exceed 50. 
(2)Counting against special immigrant capFor purposes of the application of sections 201 through 203 of the Immigration and Nationality Act (8 U.S.C. 1151–1153) in any fiscal year, aliens eligible to be provided status under this section shall be treated as special immigrants described in section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) who are not described in subparagraph (A), (B), (C), or (K) of such section. 
(d)Application of Immigration and Nationality Act provisionsThe definitions in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) shall apply in the administration of this section. 
 
 
1.Special immigrant status for persons serving as translators with United States armed forces 
(a)In generalFor purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), subject to subsection (c)(1), the Secretary of Homeland Security may provide an alien described in subsection (b) with the status of a special immigrant under section 101(a)(27) of such Act (8 U.S.C. 1101(a(27)), if the alien— 
(1)files with the Secretary of Homeland Security a petition under section 204 of such Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)); and 
(2)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility, the grounds for inadmissibility specified in section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)) shall not apply. 
(b)Aliens described 
(1)Principal aliensAn alien is described in this subsection if the alien— 
(A)is a national of Iraq or Afghanistan; 
(B)worked directly with United States Armed Forces as a translator for a period of at least 12 months; 
(C)obtained a favorable written recommendation from the first General or Flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien; and 
(D)prior to filing the petition described in subsection (a)(1), cleared a background check and screening, as determined by the first General or Flag officer in the chain of command of the United States Armed Forces unit that was supported by the alien. 
(2)Spouses and childrenAn alien is described in this subsection if the alien is the spouse or child of a principal alien described in paragraph (1), and is following or accompanying to join the principal alien. 
(c)Numerical limitations 
(1)In generalThe total number of principal aliens who may be provided special immigrant status under this section during any fiscal year shall not exceed 50. 
(2)Counting against special immigrant capFor purposes of the application of sections 201 through 203 of the Immigration and Nationality Act (8 U.S.C. 1151–1153) in any fiscal year, aliens eligible to be provided status under this section shall be treated as special immigrants described in section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) who are not described in subparagraph (A), (B), (C), or (K) of such section. 
(d)Application of Immigration and Nationality Act provisionsThe definitions in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) shall apply in the administration of this section. 
 
 
May 26, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
